*346The opinion of the court was delivered by
Garrison, J.
The facts of this case, briefly stated, are these: Upon the application of the city of Newark, three-commissioners were appointed by the Circuit Court to make an assessment upon the owners of all the real estate peculiarly benefited by the widening of Belleville avenue, in that city. Upon the coming in of the report of these commissioners, objections were filed by the prosecutor and others to its confirmation. The Circuit Court ordered that the report be confirmed, except as to said objectors. Afterwards new commissioners were appointed, by whom an assessment for said benefits was made upon all of the said landowners who had not made payment upon the basis of the first assessment. To the confirmation of this report the prosecutor, who was included in it, likewise objected. The report was confirmed by the court for the reasons stated in the opinion, which is given herewith. ' The prosecutor thereupon brought his writ of certiorari. It is this last assessment and order of confirmation that are now the subject of review.
The opposition of the prosecutor, in so far as it rests in matter of Jaw, resolves itself into the contention, that the Circuit Court was without authority to appoint the second set of commissioners, and without jurisdiction to confirm their report. This contention is based upon the second section of the supplement to the charter of the city of Newark {Pamph. L. 1875, p. 249), which is as follows :
“2. And be it-enacted, That all commissioners to estimate and assess damages or benefits in said city, shall make a report of their assessments to the said court, and upon the coming in of any such report, signed by the said commissioners, or any two of them, the said court shall cause such notice to be given as it shall direct, of the time and place of hearing any objection that may be made to such assessment, and after hearing any matter which may be alleged against the same, the said court shall by rule of order either confirm the said report, or refer the same to the same commissioners for revision and correction, or to new commissioners to be *347appointed by the said court, to reconsider the subject matter thereof; and the said commissioners to whom the said report .shall be so referred, shall return the same report corrected and revised, or a new report to be made by them in the premises-to the said court, without unnecessary delay; and the same,, on being so returned, shall be confirmed or again referred by the said court in manner aforesaid, as right and justice shall require, and so, from time to time, until a report shall be-made or returned in the premises which the said court shall confirm, and such report, when so confirmed by said court, shall be final and conclusive, as well upon the said city as upon the owners of' any land and real estate affected thereby; and the said court shall thereupon cause a certified copy of said report to be transmitted to the city clerk, with a certified copy of the rule of said court confirming said report, and the common council shall thereupon order -the said assessment to-be collected as authorized by law.”
The construction given by the prosecutor to the language here employed is, that the Circuit Court is clothed by the legislature with authority to order as many amended reports of assessments as may be deemed necessary, but- that jurisdiction is thereby conferred to confirm-but one report. Starting with this premise, he logically contends that the power to confirm a report is, under the statute, a power which can be exercised by the court but once, and that, after a single exercise of this power, all subsequent attempts at confirmation are mere nullities. The application of this interpretation to the prosecutor’s case is obvious; the Circuit Court, he argues, by its confirmation of the first report as to those who did not object to the assessment, it imposed upon them, has stripped itself of jurisdiction to confirm a later report assessing those who, because of their objection to the first report, were excepted from its operation.
The grave embarrassments to landowners and to city authorities which would result from such a rule of law, are cogently presented in the opinion of the Circuit Court, to*348gether with the authority upon which that court relied for the course of procedure followed by it.
It would serve no useful purpose, in the decision of the case before us, to enter into an extended discussion of the relative merits of the two constructions contended for, for the reason that, granting to the prosecutor his main premises, the statute in question admits of no such construction as that which he seeks to apply in the present case. The proposition, stripped of all paraphrase, is, that the act in question confers upon the Circuit Court jurisdiction to confirm but one report; that if two reports are confirmed, one only is valid under the power -conferred by the statute, the other being utterly void. From these premises it is assumed, that the first exercise by the Circuit Court of the power of confirmation will necessarily be the one possessed of efficacy, and that thenceforth the power to ■confirm is exhausted. An examination of the act itself, however, places it beyond all doubt that, admitting the indivisibility of the' power of confirmation, the result reached is fatal to the prosecutor’s contention. The act, in the clearest terms, authorizes the court, upon the first coming in of a report, either to confirm it, or to refer it to the same commissioners or to new ones, and, upon its second return, again to refer it, “ and so on, from time to time, until a report shall be returned which the said court shall confirm, and such report, when so confirmed, shall be final and conclusive.” From this language it appears to me to be plain beyond discussion that, if the power to confirm a report which shall be final and conclusive is a power which can be exercised by the court but once, the period at which jurisdiction vests for the exercise of that power is after the final return of the commissioners, and not at any earlier period. Under the construction contended for, by which the court is empowered to make a single order of confirmation, which, when made, is to possess the attribute of finality, each successivé order of reference is a distinct postponement of the jurisdiction to confirm.
In a case, therefore, which presents the feature of two •exercises of this power, rae before the final report of the com*349missioners and the other after its return, the last alone would, be possessed of efficacy, the prior or partial confirmation being coram nonjudice. From this it follows, that the report and the order of confirmation, which the prosecutor is now seeking to avoid, are, upon his own interpretation of the meaning of this act, the only one which the'court, at any time, had jurisdiction to make. With the earlier report we have nothing to do, as the prosecutor was not affected by it, and as all the persons included in it have either paid their assessments or have been re-assessed under the report which the court, in any aspect of the law, had the power to confirm .as final and conclusive.
It must not be understood that, in granting the premises necessary to a discussion of the position assumed by the prosecutor of this writ, we intend to express any doubts as to the soundness of the construction of the laws relative to assessments of benefits adopted by the court below, with whose conclusions upon the following points we are in full accord:
1. That the procedure in the Circuit Court was, for the reasons there given, authorized by laws regulating assessments and applicable to the city of Newark.
. 2. That the Circuit Court was not divested of its power to confirm a report which should be final and conclusive by reason of the confirmation by it of a prior report except as to those who objected to it.
3. That the assessment imposed was correct in amount and in mode of ascertainment.
It may be well to add that, even if the court entertained different views as to the validity of the proceedings below, it would, under the act of 1881 (Paraph. L., p. 194), be required to determine for what sum the property in question was legally liable, and to fix the sum so determined as the assessment to be charged upon the prosecutor’s lands, in which event the almost uniform results reached by repeated re-assessments, made by impartial tribunals, would, in the absence of any controlling allegations to the contrary, furnish *350=a most obvious criterion for the quantum of such benefits. Sandford v. Township of Kearny, 18 Atl. Rep. 349.
The order of the Circuit Court is affirmed, with costs.